Opinion filed October 20, 2022




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-22-00050-CR
                                     ___________

               REYNALDO PONCE FRAUSTO, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 142nd District Court
                            Midland County, Texas
                        Trial Court Cause No. CR52052


                      MEMORANDUM OPINION
      Reynaldo Ponce Frausto, Appellant, waived a jury and entered an open plea
of guilty to the charge of aggravated sexual assault of a child. See TEX. PENAL CODE
ANN. § 22.021(a)(1)(B)(i), (a)(2)(B) (West 2019). The trial court admonished
Appellant, accepted his judicial confession, and recessed the proceedings so that a
presentence investigation report could be prepared. When the proceedings resumed,
the State called witnesses and Appellant testified on his own behalf. The trial court
subsequently found Appellant guilty of the offense of aggravated sexual assault of
a child and assessed his punishment at imprisonment for a term of twenty-five
years. We affirm.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is wholly frivolous and without merit. Counsel has provided Appellant with
a copy of the brief, a copy of the motion to withdraw, an explanatory letter, and a
copy of the clerk’s record and the reporter’s record. Counsel advised Appellant of
his right to review the record and file a response to counsel’s brief. Counsel also
advised Appellant of his right to file a pro se petition for discretionary review
in order to seek review by the Texas Court of Criminal Appeals. See TEX. R.
APP. P. 68. Court-appointed counsel has complied with the requirements of Anders
v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v.
State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree with counsel that no arguable grounds for appeal exist. 1
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


                                                                 PER CURIAM


October 20, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.


        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.
                                                     2